GIFGERICH, J.
As it now appears that the rents in question were assigned to the first mortgagee by an assignment prior to those given to, the parties to this motion, I do not feel that I should direct a disposition of the money in a proceeding to which the first mortgagee is not a party. This motion for a reargument is therefore denied, without costs, with leave to renew in the event that the first mortgagee is made a party to the proceeding. Unless the first mortgagee is made a party to the proceeding, both the pending applications to compel the receiver to turn over the rents will be denied.
Settle order on notice.